Citation Nr: 0914657	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-24 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post operative residuals of a right knee injury, 
prior to August 15, 2003.

2.  Entitlement to extension of a temporary total disability 
evaluation beyond April 1, 2004, for post operative residuals 
of a right knee injury under 38 C.F.R. § 4.30, based on a 
need for convalescence.

3.  Entitlement to an initial evaluation in excess of 20 
percent for post operative residuals of a right knee injury, 
from April 1, 2004, to April 21, 2006.

4.  Entitlement to an initial evaluation in excess of 20 
percent for post operative residuals of a right knee injury, 
from April 1, 2007, to April 17, 2008.

5.  Entitlement to an initial evaluation in excess of 20 
percent for post operative residuals of a right knee injury, 
since November 1, 2008.

6.  Entitlement to service connection for a left knee 
disability, to include as secondary to service connected 
right knee disabilities.

7.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $6,404.17, to include 
whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the Winston-
Salem, North Carolina, Regional Office (RO), and January 2004 
and May 2004 decisions by the S. Petersburg, Florida, RO of 
the United States Department of Veterans Affairs (VA).  

The April 2002 decision granted service connection for a post 
operative right knee injury, and assigned an evaluation of 10 
percent effective from July 6, 2000.  In a May 2004 decision, 
the RO granted an increased, 20 percent evaluation; this was 
eventually made effective from April 1, 2004.  The Veteran 
has periodically been assigned a temporary total evaluation 
for the right knee disability based on a need for 
convalescence following surgery.  As these periods of 
temporary total evaluation represent an award of the highest 
available evaluation possible, no open appeal with regard to 
the assigned evaluation for those periods is considered 
herein. 

The January 2004 decision confirmed and continued a July 2003 
decision denying service connection for a left knee 
disability, to include as secondary to the right knee.

In May 2004, the RO extended a temporary total evaluation for 
convalescence following right knee surgery to March 1, 2004; 
the evaluation began effective August 15, 2003.  In a July 
2008 decision by a decision review officer (DRO), the RO 
determined that extension of the temporary total disability 
evaluation was warranted to April 1, 2004.  Although the DRO 
indicated that this was a full grant of the benefit sought on 
appeal, the Veteran stated in July 2008 correspondence that 
he wished to continue the appeal and desired a later 
termination date.

The Veteran testified at a January 2009 personal hearing 
before the undersigned Veterans Law Judge, held at the RO.  
At that time he submitted additional medical evidence, along 
with a waiver of initial consideration by the RO.

The Board notes that in a July 2003 decision, the RO granted 
service connection for instability of the right knee, and 
assigned a 10 percent evaluation effective from January 24, 
2003.  An August 2003 decision confirmed and continued this 
evaluation.  The Veteran has not expressed disagreement with 
any aspect of either decision.  In October 2003 
correspondence, however, the veteran stated that he wished to 
file a "claim for increase to entitlement to service 
connection for right knee."  This claim, which was treated 
as a claim for a temporary total evaluation for the right 
knee, must also be accepted as a claim for increase in 
evaluation of all service connected right knee disabilities.  
The Veteran has in fact repeatedly referred to the 
instability of his right knee.  This claim is referred to the 
RO for appropriate action.

The issues of entitlement to an evaluation in excess of 20 
percent for a right knee disability from April 1, 2007 to 
April 17, 2008, and since November 1, 2008; service 
connection for a left knee disability; and entitlement to a 
waiver of recovery of an overpayment are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to August 15, 2003, post operative residuals of a 
right knee injury, manifested by loss of range of motion, 
resulted in no greater than slight disability.

2.  The Veteran was released from his period of convalescence 
related to an August 15, 2003 surgery no later than March 16, 
2004.

3.  From April 1, 2004, to April 21, 2006, post operative 
residuals of a right knee injury resulted in no greater than 
moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for post operative residuals of a right knee injury, 
prior to August 15, 2003, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2008).

2.  The criteria for extension a temporary total disability 
evaluation for a period of convalescence following the August 
2003 knee surgery are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.30 (2008).

3.  The criteria for an initial evaluation in excess of 20 
percent for post operative residuals of a right knee injury, 
from April 1, 2004, to April 21, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the appeal with respect to evaluation of the 
post operative residuals of a right knee injury outside 
periods of temporary total disability, the appeal arises from 
the veteran's disagreement with the initial evaluation 
following the grant of service connection for the right knee 
disability.  Courts have held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

As to the issue of extension of the period of temporary total 
disability beyond April 1, 2004, under 38 C.F.R. § 4.30, the 
Board finds that legally adequate notice was provided to the 
Veteran in May 2006 correspondence.  Although the letter was 
provided in connection with a claim for a different period of 
convalescence, it did inform the Veteran of the elements of a 
claim under 38 C.F.R. § 4.30, describe the evidence and 
information needed to substantiate the claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  The claim was the readjudicated in a July 
2004 DRO decision.  Further, the Board finds that even if the 
notice provided to the Veteran was not legally adequate, 
either in content or timing, the record reflects his actual 
knowledge of the laws and regulations, as well as the 
evidentiary requirements, applicable to his claim.  The 
Veteran, through submission of argument and evidence, has 
twice succeeded in extending his period of temporary total 
convalescence, demonstrating that the Veteran possessed the 
knowledge and understanding needed to participate in his 
claim in a meaningful way.  The Veteran has not been 
prejudiced by an error, if any, in providing him notice 
regarding his claim, and hence adjudication may proceed.

VA also has a duty to assist the veteran in the development 
of the claims, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
complete VA inpatient and outpatient treatment records from a 
number of VA facilities identified by the Veteran have been 
associated with the claims file for the period of July 1999 
to January 2009.  VA has also obtained on the Veteran's 
behalf the records from SNG Hospital from August 2005 to 
November 2005.  Several VA examinations have been afforded 
the Veteran, and he was able to provide personal testimony at 
a January 2009 hearing before the undersigned at the RO.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Evidence

VA treatment records from July 1999 to May 2002 reveal that 
in July 1999, the Veteran reported that for the prior two to 
three months, he had been experiencing medial pain of the 
right knee.  He may have sustained a twisting injury at work, 
and frequently played baseball as a catcher.  Mild 
degenerative joint disease of the medial compartment and a 
"relatively recent" tear of the medial meniscus were 
diagnosed.  Arthroscopy was performed to debride the tear.  
Follow-up surgery was performed in November 1999; by December 
1999 the Veteran had "no complaints" related to the surgery 
and had requested rehabilitation.  He reported swelling, an 
inability to squat, pain with stair climbing, and a general 
lack of endurance.  The Veteran entered an inpatient facility 
for rehabilitation of the knee, as well as economic and 
substance abuse recovery help.  In February 2000, the Veteran 
fell in the shower because of sudden instability of the right 
knee.  Doctors found no physical cause for the problem, but 
noted that such instability was common with chronic knee 
problems.  Flexion was limited due to knee pain, and a limp 
to the left side was noted.  The Veteran was cleared for work 
in March 2000, but was discharged from the extended care 
rehabilitation program early as a result of two positive drug 
screens in April 2000.  Records reflect no further VA 
treatment for the knee during this period; the Veteran did 
seek treatment for abdominal problems in May 2002.  Hepatitis 
was diagnosed.

A VA joints examination was conducted in March 2002.  The 
examiner noted a history of medial collateral ligament strain 
in service in August 1975.  The Veteran denied any further 
problems or injury until July 1999, when the Veteran was 
diagnosed with a torn right medial meniscus.  This resolved 
following surgery, but recently the Veteran complained of 
flares of pain and occasional giving way on the right knee.  
On physical examination, mild swelling and tenderness were 
noted.  Flexion was possible to 130 degrees, with pain; on 
flare-up, motion was reduced by an additional 10 degrees.  
Anterior drawer sign was "slightly positive," but the joint 
was otherwise stable.  The Veteran could squat, but needed 
help to rise again and refused to hop due to fear of giving 
way and pain.  X-rays showed no degenerative joint disease.

In December 2002, VA treatment records reflect complaints of 
pain and effusion of the right knee, with some instability.  
He wore a brace.  A medial meniscus tear was identified on 
MRI, and surgery was recommended in February 2003.  

At an August 2003 VA joints examination, the Veteran reported 
having injured his knee during service; it gradually worsened 
over the years, and he denied any further injury of the joint 
after service.  He complained of daily knee pain.  He was 
scheduled for arthroscopic surgery on August 15, 2003.  He 
stated that the knee had not been giving way over the prior 
six months, but had done so previously.  The right knee had 
been aspirated several times.  He walked about a mile a day 
for exercise, and was working in a CWT program for VA.  The 
right knee bothered him with overuse.  On physical 
examination, a wide gait was noted, with slight valgus 
deformity of the legs.  Mild effusion was noted, and the 
Veteran complained of pain with movement.  There was no 
instability of the joint.  Range of motion was from 5 degrees 
extension to 90 degrees flexion, on repetitive motion and 
taking into consideration pain, weakness, fatigue, and 
incoordination.  

VA records reflect that arthroscopic surgery of the right 
knee was performed as scheduled on August 18, 2003.  A 
temporary total evaluation following surgery was assigned for 
the Veteran's extended convalescence.  In a March 16, 2004 
statement, Dr. VJB, a VA orthopedist, stated that the Veteran 
had been unable to work as a groundskeeper from the time of 
his surgery to the present.  He could, however, do "light 
duty work."

VA treatment records from March 2004 to February 2005 reveal 
that in March 2004, doctors stated that the Veteran could 
perform a less physically stressful job.  He had degenerative 
arthritis of both knees, and complained of pain.  He was 
given new brace.  He presented with bilateral swollen knees 
in May 2004, left worse than right.  The left knee was 
aspirated, but no treatment was required for the right, and 
no diagnosis of any right knee condition was made.  In 
September 2004, the Veteran complained of some right knee 
instability, and the doctor noted that a December 2003 MRI 
showed a torn medial meniscus, after his surgery.  He 
continued to complain of giving way of the right knee, and 
used braces for support.  Records show, however, no acute 
complaints or treatment.  The knee was not aspirated or 
reported to be chronically swollen.

In August 2005, the Veteran was in a serious car accident, 
and was hospitalized at SNG Hospital until November 2005.  
Records of his stay are focused on the treatment of injuries 
sustained in the accident, including a broken pelvis and hip, 
and an abdominal wound.  No injury of the right knee was 
reported, nor was this joint specifically treated.  During 
initial rehabilitation of the right hip fracture, the Veteran 
was active without complaints related to the right knee.

In November 2005, the Veteran was admitted to a VA facility 
for extended nursing home care.  His complaints did not 
center on his knees, but on admission, bilateral degenerative 
change of both knees were noted.  In April 2006, the Veteran 
complained of ongoing right knee pain, and stated that his 
problems had increased since his accident.  A tear of a right 
knee meniscus was diagnosed, and an arthroscopy was performed 
April 21, 2006.  

The Veteran testified before the undersigned Veterans Law 
Judge at a January 2009 hearing, held at the RO.  He stated 
that he was currently in treatment for right knee problems, 
and that he used a variety of medications for pain, as well 
as a TENS unit.  He had repeated knee surgeries, and doctors 
currently indicated that a total knee replacement was needed.  
He experienced intermittent swelling and throbbing, and he 
used knee braces and canes for support.  He felt instability 
was increasing.  He had difficulty climbing stairs or walking 
long distances.  The Veteran felt his disability had worsened 
since his last examination and surgery.

Evaluation of Post Operative Residuals of Right Knee Injury

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Traumatic arthritis under Code 5010 is rated analogous to 
degenerative arthritis under Diagnostic Code 5003. 
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003. For purpose of rating disability 
from arthritis, the knee is considered a major joint. 
38 C.F.R. § 4.45(f). The diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II. Under Diagnostic Code 5260, a noncompensable rating 
will be assigned for limitation of flexion of the leg to 60 
degrees; a 10 percent rating will be assigned for limitation 
of flexion of the leg to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the leg to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262, though deigned for evaluation of 
impairment of the tibia or fibula, also includes 
consideration of impairment of the knee joint.  Malunion of 
the tibia and fibula with slight knee or ankle disability is 
rated 10 percent disabling; malunion of the tibia and fibula 
with moderate knee or ankle disability is rated 20 percent 
disabling; and malunion of the tibia and fibula with marked 
knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 
(July 1, 1997). In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability. Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X- ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

The Board notes that evaluation of a right knee disability 
based on instability, under Code 5257, is the subject of a 
separate claim for increase, and is not before the Board at 
this time.

Prior to August 15, 2003

The Veteran's post operative residuals of a right knee injury 
were initially evaluated by the Winston-Salem RO under 
Diagnostic Code 5262, and a 10 percent evaluation was 
assigned for slight disability.  The Board agrees that for 
all periods prior to August 15, 2003, the date on which a 
period of temporary total evaluation based on convalescence 
was assigned, no greater than a 10 percent evaluation is 
warranted under Code 5262.

Medical records reveal that following his November 1999 
arthroscopic surgery, the Veteran had no greater than a 
slight functional impairment of the right knee until further 
surgery was required in August 2003.  Range of motion was 
full or nearly full when measured, even upon consideration of 
actual functional impairment due to pain, weakness, fatigue, 
lack of endurance, and incoordination.  No ongoing treatment 
was sought following the Veteran's May 2000 discharge from 
rehabilitation.  Even following a new tear of the meniscus 
and increase in complaints of pain, the demonstrated 
functional impairment of the knee was no worse that slight.  
At the examination immediately prior to surgery, in August 
2003, there was daily knee pain, and motion was limited to 90 
degrees flexion.  Five degrees of extension were lost.  The 
Board finds this impairment is best characterized as slight.

No higher evaluation would be warranted under Codes 5260 or 
5261.  The measured limitation of motion does not rise to a 
compensable level under either set of criteria.  Entitlement 
to an evaluation in excess of 10 percent for post operative 
residuals of a right knee disability prior to August 15, 
2003, is not warranted.

Extension of a Temporary Total Evaluation Beyond April 1, 
2004

The veteran asserts that following his August 13, 2003, right 
knee surgery, he required convalescence until August 1, 2004, 
and that an extension to that date is warranted.

The regulation at 38 C.F.R. § 4.30 sets forth provisions 
governing convalescent ratings.  It provides that a total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  In order to attain the temporary total disability 
rating, the veteran must demonstrate that his service 
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).  Additionally, § 4.30 authorizes extensions of the 
temporary total rating when supported by the record in 
increments of one, two or three months beyond the initial 
three months granted.  38 C.F.R. § 4.30(b)(1) (2007).  

It is unquestioned that the Veteran underwent a qualifying 
surgical procedure in August 2003.  VA doctors have indicated 
that a period of at least one month's convalescence was 
required after his arthroscopic surgery.  Doctors very 
clearly end that convalescence, however, in March 2004, when 
Dr. VJB stated that the Veteran could return to some form of 
work.  While he could not do the heavy labor required of a 
groundskeeper, the doctor clearly states that the Veteran had 
reached a point of maximum medical improvement and could do a 
lighter duty job.  The residuals of surgery were considered 
healed at that point, and no restriction related to the 
surgery were imposed on the Veteran.  The Board finds that 
convalescence ended on March 16, 2004, the date of the 
medical opinion.  Entitlement to a temporary total disability 
evaluation was therefore properly ended effective the first 
day of the month following such, April 1, 2004.  No extension 
is warranted.

April 1, 2004, to April 21, 2006

Also under appellate consideration is the schedular 
evaluation assigned following expiration of the 38 C.F.R. 
§ 4.30 temporary total evaluation on April 1, 2004.  The St. 
Petersburg RO issued the September 2003 rating decision which 
initially granted a period of convalescence.  A 10 percent 
evaluation was assigned at that time, following 
convalescence, and was based on the criteria of Code 
5003/5010.  The 10 percent evaluation reflected a finding of, 
apparently, painful or limited motion of a major joint.

In a May 2004 decision, the RO granted an increased, 20 
percent evaluation following the convalescent period.  
Inexplicably, and in a glaring example of a clear and 
unmistakable error, the RO indicated that the evaluation was 
assigned for x-ray evidence showing "involvement of two or 
more major joints or two or more minor joints with occasional 
incapacitating exacerbations."  The Veteran is service 
connected for only the right knee, a single major joint.  The 
rationale espoused by the RO in the May 2004, and numerous 
subsequent rating decisions, cannot justify the assigned 
evaluation as a matter of law.

The Board finds, however, that the assigned evaluation can be 
justified under Code 5262.  Although the evidence does not 
support assignment of a higher evaluation under that or other 
Code potentially applicable to the knee disability, either 
does it require VA to consider reduction of the historical 
rating.

From April 2004 to April 2006, a moderate disability of the 
knee is demonstrated by the competent evidence of record, 
warranting a 20 percent evaluation, but no higher, under Code 
5262.  Records show complaints of right knee swelling in May 
2004, but treatment was required and doctors related no 
functional impairment to the swelling.  The Veteran did 
report instability, and there is radiographic evidence of a 
recurrent meniscal tear.  Although instability was not 
objectively measured, doctors did issue new knee braces, with 
metal hinges and stays, to support the right knee.  Finally, 
in April 2006, surgery was again required on the right knee.  
The Board finds, resolving all reasonable doubt in favor of 
the veteran and in deference to the already established 20 
percent evaluation, that the disability picture presented 
represents a moderate degree of impairment of the right knee.  
There is evidence of recurrent swelling and nearly constant 
pain, which represents an increase in level of disability 
from the period prior to August 2003.

The described symptoms do not warrant a finding of marked 
disability to warrant an evaluation of 30 percent under Code 
5262, however, and the findings of record do not include 
measurements of the range of motion which could be relied 
upon to evaluate the right knee under Code 5260 or 5261.  No 
increased evaluation is warranted from April 1, 2004, to 
April 21, 2006.


ORDER

An initial evaluation in excess of 10 percent for post 
operative residuals of a right knee injury, prior to August 
15, 2003, is denied.

An extension of a temporary total disability evaluation 
beyond April 1, 2004, for post operative residuals of a right 
knee injury under 38 C.F.R. § 4.30, based on a need for 
convalescence, is denied.

An initial evaluation in excess of 20 percent for post 
operative residuals of a right knee injury, from April 1, 
2004, to April 21, 2006, is denied.


REMAND

With respect to the remaining issues on appeal, remand is 
required for additional evidentiary development or provision 
of due process to the Veteran.

Post Operative Residuals of Right Knee Injury from April 1, 
2007 to April 17, 2008

The Veteran maintains that following the termination of a 
period of temporary total disability under 38 C.F.R. § 4.30 
on April 1, 2007, an evaluation in excess of 20 percent for 
post operative residuals of a right knee injury is warranted. 

A review of the claims file reveals VA treatment records 
covering the period prior to April 1, 2007, but few records 
from the period of April 2007 to January 2008 are associated 
with the file.  There are some, such as an orthopedic 
consultation in December 2007, but these indicate the 
existence of others.  There are no records shown between June 
2007 and December 2007, though it appears the Veteran had 
been making ongoing complaints of right knee pain.  

The Board further notes that no VA examination was provided 
until March 2008, almost a year after the end of the 
38 C.F.R. § 4.30 period.  To ensure an adequate record for 
evaluation of the right knee, a remand is required to obtain 
complete VA treatment records.

Post Operative Residuals of Right Knee Injury since 
November1, 2008

Similarly, remand is required to ensure a sufficient records 
for evaluation of the right knee following the most recent 
surgery and period of temporary total evaluation under 
38 C.F.R. § 4.30, which ended November 1, 2008.  At his 
January 2009 personal hearing, the Veteran indicated that his 
disability was worse since his April 2008 surgery, and 
doctors were now discussing a total knee replacement.  No 
examination was provided to evaluate the Veteran's knee after 
his surgery.  While there are VA treatment reports of record, 
these are sparse and contain inadequate findings to support 
adjudication at this time.  Remand is required both to obtain 
updated treatment records and for a VA examination of the 
right knee.

Service Connection of a Left Knee Disability

The Veteran has alleged that uneven weight bearing due to his 
right knee disabilities has resulted in excessive wear and 
tear on the left knee, causing disability of that joint.  A 
VA examination was performed in connection with this claim in 
March 2008.  Unfortunately, the resulting report is 
inadequate for rating purposes.

The examiner did opine that he could not relate the currently 
diagnosed left knee disability to the service connected right 
knee disability because there was "no medical literature 
attributing [degenerative joint disease] of one knee as the 
etiology of [degenerative joint disease] in the contralateral 
knee."  The examiner failed to discuss the factors 
applicable to this Veteran, however.  He did not discuss the 
documented history of periods of uneven weight bearing and 
what effect such may have on additional joints.  He also does 
not address the fact that the initially diagnosed left knee 
condition was a torn meniscus, not degenerative joint 
disease, or discuss that conditions possible relationship to 
ongoing service connected right knee problems.  Remand is 
required for an examination and a medical opinion which 
clearly considers all the facts of the Veteran's claim.

Waiver of Overpayment

In a July 2008 decision, the Committee on Waivers at the RO 
denied entitlement to waiver of recovery of a debt due to 
overpayment of compensation to the Veteran while he was 
listed as a fugitive felon.  The Veteran disagreed with this 
decision in a notice of disagreement filed that same month on 
a VA Form 9, Appeal to Board of Veterans' Appeals.  The RO 
has not issued a statement of the case on this issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the agency f original jurisdiction for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus this claim is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105 
(West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records 
from VAMC Bay Pines, and any other VA 
facility identified in the record, for the 
period of April 2007 to the present.

2.  Schedule a VA joints examination.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should be asked the following:

a) Describe the current status of the 
Veteran's right knee disability.

b) Identify all current diagnoses and 
disabilities of the left knee.  Please 
offer an opinion as to whether it is at 
least as likely as not that any identified 
condition of the left knee is related to 
the service connected right knee 
disabilities, to include degenerative 
joint disease, instability, and post 
operative meniscal tears.  The examiner 
must specifically address the contention 
that uneven weightbearing due to the right 
knee has caused left knee disability.

3.  The Veteran should be provided a 
Statement of the Case which addresses the 
issue of entitlement to waiver of recovery 
of an overpayment of compensation benefits.  
If, and only if, the appeal is perfected by 
a timely filed substantive appeal, this 
issue should be certified to the Board.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


